DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 02/11/2021.  Claims 1, 8, 11-13 and 17-18 have been amended. Claims 2-3, 9-10 and 14-15 have been cancelled. No claim has been newly added. Claims 1, 4-8, 11-13 and 16-18 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 02/11/2021 has been fully considered but it is not persuasive.
Applicant submits “Cheong is related to interaction between a phone and a watch. Waldron discloses a programmable scan zone that allows finger movements to be programmed  (Remarks, page 10, the second paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “a directional input with a number of fingers detected from the sensor into a first finger action to execute a function”. Meiby discloses the scroll touch bar “20” detects a directional input (sliding input forward and backward) with a single finger “46” to execute a function (e.g., rasie or lower the current volume in the earplug) in figure 4. As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art regarding detecting a directional input with a number of fingers such as a directional input with multiple fingers, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claims 1, 8 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiby et al. (US. Pub. No. 2007/0132740, hereinafter “Meiby”) in view of Cheong et al. (US. Pub. No. 2017/0011210, hereinafter “Cheong”), further in view of Waldron, Jr. et al. (US. Pub. No. 2017/0010780, hereinafter “Waldron”).
As to claims 1, 8 and 13,    (Currently Amended) Meiby discloses an apparatus [figure 1, mobile terminal “1”], associated with its method and its non-transitory computer readable storage medium [figure 1, memory “13”] encoded with instructions executable by a processor [figure 1, CPU “7”], comprising: 
a housing [figure 2, housing of “1”];
a haptic touch button [figure 2, “20” and “21” coupled to a perimeter of the housing of “1”] coupled to a perimeter of the housing; 
a sensor [figure 1, input device “15” located inside the housing, paragraph 25, tactile key section and/or touch bar section may be a linear touch sensor] located inside of the housing; 
a touch input from the haptic touch button and a directional input with a number of fingers detected from the sensor into a first finger action to execute a function [figure 4, the scroll touch bar “20” detects a directional input (sliding input forward and backward) with a single finger “46” to execute a function (e.g., rasie or lower the current volume in the earplug), paragraphs 44, 47, 53 and 60], wherein the first finger action is selected from a plurality of different finger actions [figure 4, finger action selected from a touch action and a dragging action, paragraph 60]; and
a haptic actuator communicatively coupled to the haptic touch button and the processor to provide a haptic feedback based on the first finger action [paragraphs 43, 44 and 46, provide tactile feedback to the user, a tactile interface allows a user to control aspects of an electronic device by tactile control, the tactile elements are embossed in relation to an underlying plane].
Meiby does not expressly disclose wherein the haptic feedback is selected from a plurality of different types of vibration that is associated with the first finger action, wherein the first finger action and the haptic feedback associated with the first finger action is customized by a user via a graphical user interface of the apparatus to assign different functions to the plurality of different finger actions; and
a haptic actuator to provide a type of vibration associated with a haptic feedback.
Cheong teaches an apparatus [figure 140, “9001”] wherein a haptic feedback is selected from a plurality of different types of vibration that is associated with the first finger action [paragraph 1415, to output a designated strength of vibration from the area or output a haptic feedback with a frequency of 250 Hz to 300 Hz stimulating, provide various haptic feedbacks 
a haptic actuator to provide a type of vibration associated with a haptic feedback [paragraph 1415, to output a designated strength of vibration from the area or output a haptic feedback with a frequency of 250 Hz to 300 Hz stimulating , provide various haptic feedbacks between the electrode and the finger, paragraph 1379, haptic information (e.g., strength of the vibration, or vibration pattern or vibration period), paragraph 1509, set haptic information providing different haptic feedbacks depending on the gesture related to the input information inputted, input strength, input position, input speed, input area, and input means].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Meiby to select a haptic feedback from a plurality of different types of vibration that is associated with a finger action, wherein the first finger action and the haptic feedback associated with the first finger action is customized by a user, as taught by Cheong, in order to provide information related to a predetermined the haptic feedback corresponding to the gesture information (Cheong, paragraph 1509).

Waldron teaches an apparatus wherein a first finger action is customized by a user via a graphical user interface of the apparatus [figure 2, finger gesture is customized by the user “29” via touch screen of the mobile device “20”] to assign different functions to a plurality of different finger actions [figure 7, paragraph 39, the touchscreen is triggered operationally with inputs based on gestures, which are customizable by the user].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Meiby to customize a first finger action by a user via a graphical user interface of the apparatus to assign different functions to a plurality of different finger actions, as taught by Waldron, in order to provide personalized user preferences (Waldron, paragraph 12).
As to claim 6,    (Original) Meiby discloses the apparatus of claim 1, wherein the processor executes a function associated with the finger action [figure 4, paragraph 53, finger action to perform different functions such as adjusting volume].
As to claim 7,    (Original) Meiby discloses the apparatus of claim 1, wherein the finger action comprises a touch movement [figure 4, a touch movement].
As to claim 12,   (Currently Amended) Meiby, as modified by Cheong and Waldron, discloses the method of claim 8, wherein the directional input with a number of fingers detected comprises a single finger swipe [Meiby, figure 4, the scroll touch bar “20” detects a directional input (sliding input forward and backward) with a single finger “46” to .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiby in view of Cheong, further in view of Waldron, further in view of Rajkowski et al. (US. Pub. No. 2014/0266812, hereinafter “Rajkowski”).
As to claims 4,    (Original) Meiby discloses the apparatus of claim 1.
Meiby does not disclose wherein the sensor comprises a strain sensor.
Rajkowski teaches an apparatus, wherein a sensor comprises a strain sensor [paragraph 24, touch sensor may be a strain sensor].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Meiby to use a strain sensor, as taught by Rajkowski, since it is a simple substitution of one known sensor element for another to obtain predictable results.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiby in view of Cheong, further in view of Waldron, further in view of Shim et al. (US. Pub. No. 2018/0224990, hereinafter “Shim”).
As to claim 5,    (Original) Meiby, as modified by Cheong and Waldron, discloses the apparatus of claim 1.
Meiby, as modified by Cheong and Waldron, does not disclose wherein the sensor comprises a contactless sensor.
Shim teaches an apparatus, wherein a sensor comprises a contactless sensor [paragraph 38, a sensing unit may include a ultrasonic sensor, an optical sensor, etc.].

As to claim 11,   (Currently Amended) Meiby, as modified by Cheong and Waldron, discloses the method of claim 8.
 Meiby, as modified by Cheong and Waldron, does not disclose wherein the directional input with a number of fingers detected comprises a touch movement is detected by a contactless sensor.
Shim teaches an apparatus, wherein a directional input with a number of fingers detected comprises a touch movement is detected by a contactless sensor [figure 9A, a swiping input of a single finger detected, paragraph 38, a sensing unit may include a ultrasonic sensor, an optical sensor, etc.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Meiby to use a contactless sensor, as taught by Shim, since it is a simple substitution of one known sensor element for another to obtain predictable results.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiby in view of Cheong, further in view of Waldron, further in view of Ashbrook et al. (US. Pub. No. 2012/0075173, hereinafter “Ashbrook”).
As to claims 16-18,    (Previously Presented) Meiby discloses the apparatus of claim 1, associated with its method and its non-transitory computer readable storage medium encoded with instructions executable by a processor.

Ashbrook teaches an apparatus wherein a haptic feedback provided by the apparatus is to confirm that a correct function assigned to a first finger action is executed [figure 12, step “1280”, paragraph 57, a confirmation of successfully causing the function to be performed may be given, such as tactile feedback].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Meiby to provide a confirmation that a correct function assigned to a first finger action is executed, as taught by Ashbrook, since it is a user of known technique to improve similar devices (methods) in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAN-YING YANG/Primary Examiner, Art Unit 2622